    Case: 1:18-cv-04853 Document #: 106 Filed: 11/26/19 Page 1 of 1 PageID #:4696
         Case: 19-3358    Document: 1-3         Filed: 11/26/2019   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
              Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 November 26, 2019


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 19-3358

                    Caption:
                    CITY OF EVANSTON, ILLINOIS and UNITED STATES
                    CONFERENCE OF MAYORS,
                    Plaintiffs - Appellees

                    v.

                    WILLIAM P. BARR, Attorney General of the United States,
                    Defendant - Appellant


                    District Court No: 1:18-cv-04853
                    District Judge Harry D. Leinenweber
                    Clerk/Agency Rep Thomas G. Bruton

                    Date NOA filed in District Court: 11/25/2019


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)
